Citation Nr: 1600854	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  05-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, with deviated septum and allergies. 

2.  Entitlement to service connection for hives.

3.  Entitlement to service connection for tuberculosis. 

4.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2006 rating decisions.  The November 2004 decision by the New York, New York, Regional Office (RO) denied service connection for asthma.  The October 2006 decision by the Huntington, West Virginia, RO denied service connection for chronic sinusitis with deviated septum and allergies, tuberculosis, and hives.

In October 2008 the Board remanded this case in order to schedule the Veteran for a Travel Board hearing at the local RO.  As discussed below, the Board finds that there was no compliance with its October 2008 remand; thus, it may not proceed with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In his April 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  Because no such hearing was scheduled, the Board remanded the case in October 2008 and directed the RO to schedule the Veteran for a travel board hearing.  The Board also directed the RO to return the case to the Board after the hearing was conducted.

As noted by the Veteran's representative in a November 2015 Post-Remand Brief, there is no indication from the claims file that the Veteran was ever scheduled for a travel board hearing in the more than seven years that the case has been pending at the RO.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.703, 20.704.  In light of the above, and because the RO schedules travel board hearings, a remand of this issue is again necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Contact the Veteran and schedule a hearing at the local RO before a Veterans Law Judge of the Board.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to his representative.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




